This case comes up on motion by defendant to set aside the verdict. No exceptions were taken and the presumption is that every issue raised in the course of the trial was properly submitted to the jury. The case, accordingly, presents a pure question of fact upon which the jury have passed. The only question therefore is whether there was any adequate evidence upon which they were authorized to base their verdict. A careful consideration of the evidence discloses ample evidence for the verdict, if they believed it, and credibility is always a question for the jury. We are unable to discover any legal ground upon which the verdict can be disturbed. Motion overruled.